PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court to review the decision of the District Court of Appeal, Fourth District, reported at 274 So.2d 18, based upon conflict between that decision and Green v. State, 76 So.2d 645 (Fla.1954). We issued the writ and have heard oral argument of the parties. After argument and upon further consideration of the matter, we have determined that the writ was improvidently issued.
The decisions are distinguishable in that the Green holding relied upon evidence tending to show that the defendant used assumed names intending that the signatures would be taken as the genuine signatures of other people. In the case sub judice, the District Court found that there was no evidence introduced by the State to show that respondent intended the signature of his assumed name to be taken as the genuine signature of another person. We have determined that the distinguishing evidentiary bases for these decisions dictate that this Court not entertain jurisdiction based upon conflict between them. Therefore, the writ is hereby discharged and the petition for writ of certiorari is dismissed.
It is so ordered.
CARLTON, C. J., and ERVIN, BOYD and McCAIN, JJ., concur.
ROBERTS, J., dissents.